t c memo united_states tax_court hartford and josephine shelton petitioners v commissioner of internal revenue respondent docket no filed date hartford and josephine shelton pro_se rebecca dance harris for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 for the issues for decision are whether pursuant to sec_104 1unless otherwise indicated all section references are to the internal_revenue_code petitioners may exclude from their gross_income the settlement proceeds received by petitioner wife we hold that the settlement award is gross_income and not excludable and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for their failure to report the settlement proceeds we hold that they are not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in virginia petitioner wife was hired by the dial corp dial at some time before petitioner husband is disabled and unable to work while employed at dial petitioner wife was subject_to sexual harassment by her supervisor petitioner wife’s supervisor repeatedly harassed her made references to petitioner husband’s disability and refused to stop after petitioner wife rebuffed his advances petitioner wife complained about the harassment to dial’s management but no corrective action was taken and petitioner wife’s employer retaliated against her as a result of her complaints petitioner wife was routinely assigned to menial labor or given the least desirable assignments although petitioner wife was subject_to harassment by her immediate supervisor she was also harassed by other members of dial’s management petitioner wife developed severe emotional problems and began to receive medical help petitioner wife began and continues to take antidepressants and other medication to deal with the physical effects of her harassment on date the equal employment opportunity commission eeoc filed a complaint against dial in the u s district_court for the northern district of illinois the complaint alleged that dial had engaged in a pattern and practice of discrimination against a class of female employees based upon their sex by subjecting them to a hostile and abusive work environment and that dial failed to remedy this situation after the company had become aware of the alleged harassment on date the eeoc and dial entered into a consent decree the consent decree provided in pertinent part that dial would pay dollar_figure million the settlement proceeds to be distributed to all eligible class members the decree also provided for corrective action on dial’s part to prevent future instances of sexual harassment petitioner wife was a member of the class of workers eligible for a portion of the settlement proceeds in order to receive the settlement proceeds an eligible claimant had to sign a release form discharging dial from liability for all past instances of sexual harassment the release provided in pertinent part that the settlement proceeds were for emotional pain suffering inconvenience mental anguish loss of enjoyment of life and nonpecuniary losses the release did not provide any information concerning the proper treatment of the settlement funds for federal tax purposes however a claimant who signed the release acknowledged that the settlement amount might be subject in whole or in part to federal and state income_taxation petitioner wife signed a release and received dollar_figure from dial in dial issued a form 1099-misc miscellaneous income to petitioner wife reporting income of dollar_figure petitioner wife contacted the internal_revenue_service irs at some point after receiving the settlement proceeds to determine their proper treatment the irs representative informed petitioner wife that in some situations settlement proceeds could be excluded from income if they were paid on account of physical injury petitioner wife having suffered physically as a result of her supervisor’s harassment believed that the settlement proceeds were paid to compensate her for those injuries on date petitioners filed a joint form_1040 u s individual_income_tax_return for tax_year petitioners’ form_1040 was prepared by a paid return preparer petitioner wife informed the return preparer that the settlement proceeds were paid to compensate her for physical injury in accordance with petitioner wife’s representations the return preparer did not include the settlement proceeds on petitioners’ return on date respondent issued a notice_of_deficiency the notice to petitioners for respondent determined in the notice that petitioners were required to include the settlement proceeds in gross_income and that petitioners were liable for a sec_6662 accuracy-related_penalty on date petitioners timely petitioned this court for a redetermination of their tax_liability opinion gross_income generally includes all income from whatever source derived sec_61 the definition of gross_income is broad in scope while exclusions from income are narrowly construed 515_us_323 damages other than punitive received on account of personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 for the damages to be excluded under this provision the underlying cause of action must be based in tort or tort-type rights and the proceeds must be damages received on account of personal physical injury or sickness commissioner v schleier supra pincite emotional distress is not treated as a personal physical injury or physical sickness except for damages not in excess of the amount_paid for medical_care attributable to emotional distress sec_104 flush language petitioners focus on the severity of the harassment and the physical ailments that it caused in arguing that they are not required to include the settlement proceeds in gross_income petitioner wife contends that the settlement proceeds should not be taxable because after being harassed she was not the same person physically petitioner wife points to the fact that she sought medical help and continues to take medication to deal with the physical effects of the harassment respondent does not argue that the underlying cause of action in this case is not a tort or tort-type right instead respondent argues that the damages petitioner wife received were not on account of personal physical injuries or physical sickness although petitioners argue that petitioner wife suffered physical injury as a result of her sexual harassment that injury does not meet the requirements of sec_104 petitioner wife although she suffered physically was not compensated for that physical injury petitioners do not claim that any portion of the settlement proceeds were to reimburse them for amounts paid for medical_care attributable to emotional distress see sec_104 flush language sanford v commissioner tcmemo_2008_158 the settlement proceeds were for emotional pain suffering inconvenience mental anguish loss of enjoyment of life and nonpecuniary losses not physical injury damages received on account of emotional stress even when resultant physical symptoms occur are not excludable from income under sec_104 hawkins v commissioner tcmemo_2005_149 because petitioner wife did not receive the settlement proceeds on account of personal physical injury or sickness petitioners must include those amounts in gross_income see sanford v commissioner supra shaltz v commissioner tcmemo_2003_173 accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations sec_6662 and b imposes a 20-percent penalty on an underpayment_of_tax that results from negligence or disregard of rules or regulations sec_6662 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard to include any careless reckless or intentional disregard the sec_6662 penalty is inapplicable to the extent the taxpayer had reasonable_cause for the underpayment and acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the relevant facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 petitioners have no experience or education in tax law and sought advice from the irs in order to determine the proper treatment of the settlement proceeds the irs employee informed petitioner wife that in some circumstances settlement proceeds could be excluded if they were paid to compensate for physical injuries petitioner wife believed that the proceeds were paid to compensate her for physical injury this belief was reasonable as a result of the harassment petitioner wife did not feel that she was the same physically petitioner wife’s belief is supported by the fact that petitioner wife required medical help and began taking numerous medications soon after the harassment began we find petitioners’ mistaken belief that the settlement proceeds were for physical injury to be reasonable petitioners acted reasonably and in good_faith when they informed their return preparer that the settlement proceeds were paid on account of physical injury see stadnyk v commissioner tcmemo_2008_289 pettit v commissioner tcmemo_2008_87 gibson v commissioner tcmemo_2007_224 viewing all of the circumstances including the experience knowledge and education of petitioners we conclude that petitioners have demonstrated reasonable_cause for failing to report the settlement proceeds as income and that they acted in good_faith accordingly petitioners are not liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty
